Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

1.	The amendment filed February 20, 2021, is acknowledged and has been entered.  

Election/Restrictions
2.	The species of variant Chimeric 4D5 antibody have all been rejoined and the species of PD-1 antibody: antibodies having CDR sets from antibody hPD-1 mAb 2, hPD-1 mAb 7, hPD-1 mAb 9 and hPD-1 mAb 15 have been rejoined with the elected PD-1 mAb 6-ISQ antibody.  It is noted that the CDR sequences of antibodies hPD-1 mAb 2, hPD-1 mAb 7, hPD-1 mAb 9 and hPD-1 mAb 15 are disclosed as the CDRs in PD-1 mAb 5, 6, 7 and 8 (see paragraph 126, page 46) and those CDR sequences are disclosed at pages 49-52.
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971 ). See also MPEP § 804.01.
Otherwise no other species have been rejoined.


Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Jeffery Auerbach on March 19, 2021.

4.	The application has been amended as follows: 
	In the claims:

	Claims 1, 3 and 6 have been replaced by the following claims 1, 3 and 6.

(A) a Variant Chimeric 4D5 Antibody comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO:4, and a heavy chain that comprises a variant Fc Region that exhibits enhanced ADCC activity relative to a comparable antibody that comprises a wild-type IgG1 Fc Region, wherein said heavy chain comprises an amino acid sequence selected from the group consisting of SEQ ID NO:9, SEQ ID NO:11, and SEQ ID NO:13, and 
(B) an anti-PD-1 antibody or a molecule that specifically binds PD-1 that comprises an antigen-binding fragment of said anti-PD-1 antibody, wherein said anti-PD-1 antibody and said antigen-binding fragment comprise: 
(a) a variant Fc Region that comprises at least one modification relative to a wild-type IgG1 Fc Region or an IgG4 Fc Region, wherein said variant Fc Region of said molecule exhibits reduced ADCC activity relative to a comparable molecule that comprises said wild-type IgG1 Fc Region; and
(b) 
(1) the three heavy chain CDRs and the three light chain CDRs of antibody hPD-1 mAb 2; 
(2) the three heavy chain CDRs and the three light chain CDRs of antibody PD-1 mAb 6-ISQ; 
(3) the three heavy chain CDRs and the three light chain CDRs of antibody hPD-1 mAb 7; 
(4) the three heavy chain CDRs and the three light chain CDRs of antibody hPD-1 mAb 9; or 
(5) the three heavy chain CDRs and the three light chain CDRs of antibody hPD-1 mAb 15.  

Claim 3. (Currently Amended) The method of claim 1 wherein said anti-PD-1 antibody and said molecule that comprises an antigen-binding fragment of said anti-PD-1 antibody comprise: 
(1) the heavy chain variable domain and the light chain variable domain of antibody hPD-1 mAb 2; 
(2) the heavy chain variable domain and the light chain variable domain of antibody PD-1 mAb 6-ISQ;
(3) the heavy chain variable domain and the light chain variable domain of antibody hPD-I mAb 7; 
(4) the heavy chain variable domain and the light chain variable domain of antibody hPD-1 mAb 9; 
(5) the heavy chain variable domain and the light chain variable domain of antibody hPD-1 mAb 15.  
  
Claim 6. (Previously Presented) The method of claim 1, wherein said method comprises administering anti-PD-1 antibody hPD-1 mAb 2, antibody PD-1 mAb 6-ISQ, antibody hPD-1 mAb 7, antibody hPD-1 mAb 9, or antibody hPD-1 mAb 15 to said subject.

	Claims 20-21 have been canceled.


Examiner's Statement of Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: 
	The prior art rejection that includes Shah et al has been obviated by the 103(b)(2)(c) statement on page 10 of the after final response.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
6.	Claims 1, 3, 6-19, 25 and 29-31 have been allowed.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 24, 2021